--------------------------------------------------------------------------------

Exhibit 10.2


M-WAVE, INC.


CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is made by and between M-Wave, Inc.,
(the “Company”), and Jeff Figlewcz, an individual residing at the address set
forth on the signature page hereto (the “Consultant”).  This Agreement shall
commence and become effective immediately upon the Effective Date of the
Separation Agreement (as defined in that agreement) referenced under paragraph
13 below and subject to the terms and conditions of the Separation Agreement
(including paragraph 16 of that agreement).  The Company desires to retain
Consultant as an independent contractor to perform consulting services for the
Company and Consultant is willing to perform such services, on terms set forth
more fully below.  In consideration of the mutual promises contained herein, the
parties agree as follows:


 
1.
SERVICES AND COMPENSATION



(a) Consultant agrees to perform for the Company the services (“Services”)
described in Exhibit 1 attached hereto.


(b) The Company agrees to pay Consultant the compensation set forth in Exhibit 1
for the performance of the Services.


 
2.
CONFIDENTIALITY



(a) Definition.  “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customers, customer
lists, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed by the Company
either directly or indirectly in writing, orally or by drawings or inspection of
parts or equipment.


(b) Non-Use and Non-Disclosure.  Consultant will not, during or subsequent to
the term of this Agreement, use the Company’s Confidential Information for any
purpose whatsoever other than the performance of the Services on behalf of the
Company or disclose the Company’s Confidential Information to any third
party.  It is understood that said Confidential Information shall remain the
sole property of the Company.  Consultant further agrees to take all reasonable
precautions to prevent any unauthorized disclosure of such Confidential
Information including, but not limited to, having each employee of Consultant,
if any, with access to any Confidential Information, execute a nondisclosure
agreement containing provisions in the Company’s favor identical to Section 2 of
this Agreement.  Confidential Information does not include information which:
(i) is known to Consultant at the time of disclosure to Consultant by the
Company as evidenced by written records of Consultant; (ii) has become publicly
known and made generally available through no wrongful act of Consultant; or
(iii) has been rightfully received by Consultant from a third party who is
authorized to make such disclosure.  Without the Company’s prior written
approval, Consultant will not directly or indirectly disclose to anyone the
existence of this Agreement or the fact that Consultant has this arrangement
with the Company.
 
CONSULTING AGREEMENT
1
COMPANY CONFIDENTIAL


 
 

--------------------------------------------------------------------------------

 

(c) Third Party Confidential Information.  Consultant recognizes that the
Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes.  Consultant agrees that Consultant owes the Company
and such third parties, during the term of this Agreement and thereafter, a duty
to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Services for the Company consistent
with the Company’s agreement with such third party.


(d) Other Consultant Confidential Information.  Consultant agrees that
Consultant will not, during the term of this Agreement, improperly use or
disclose any proprietary information or trade secrets of any third party with
which Consultant has an agreement or duty to keep in confidence information
acquired by Consultant, if any, and that Consultant will not bring onto the
premises of the Company any unpublished document or proprietary information
belonging to such party unless consented to in writing by such
party.  Consultant will indemnify the Company and hold it harmless from and
against all claims, liabilities, damages and expenses, including reasonable
attorneys fees and costs of suit, arising out of or in connection with any
alleged or actual violation or misappropriation of a third party’s rights
resulting in whole or in part from the Company’s use of the work product of
Consultant under this Agreement.


(e) Return of Materials.  Upon the termination of this Agreement, or upon
Company’s earlier request, Consultant will deliver to the Company all of the
Company’s property or Confidential Information that Consultant may have in
Consultant’s possession or control.


 
3.
OWNERSHIP



(a) Assignment.  Consultant agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets (collectively, “Work Product”) conceived, discovered,
developed or reduced to practice by Consultant, solely or in collaboration with
others, during the term of this Agreement which relate in any manner to the
business of the Company that Consultant may be directed to undertake,
investigate or experiment with, or which Consultant may become associated with
in work, investigation or experimentation in the Company’s line of business in
performing the Services hereunder, are the sole property of the
Company.  Consultant further agrees to assign (or cause to be assigned) and does
hereby assign fully to the Company all Work Product and any copyrights, patents,
mask work rights or other intellectual property rights relating
thereto.  Consultant hereby waives any and all moral rights.


(b) Further Assurances.  Consultant agrees to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Work Product and any copyrights, patents, mask work rights or
other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to such Work Product, and any copyrights, patents,
mask work rights or other intellectual property rights relating
thereto.  Consultant further agrees that Consultant’s obligation to execute or
cause to be executed, when it is in Consultant’s power to do so, any such
instrument or papers shall continue after the termination of this Agreement.
 
CONSULTING AGREEMENT
2
COMPANY CONFIDENTIAL


 
 

--------------------------------------------------------------------------------

 

(c) Pre-Existing Materials.  Consultant agrees that if in the course of
performing the Services, Consultant incorporates into any Work Product developed
hereunder any invention, improvement, development, concept, discovery or other
proprietary information owned by Consultant or in which Consultant has an
interest: (i) Consultant shall inform Company, in writing before incorporating
such invention, improvement, development, concept, discovery or other
proprietary information into any Work Product; and (ii) the Company is hereby
granted and shall have a nonexclusive, royalty-free, perpetual, irrevocable,
worldwide license to use, perform, display, make, reproduce, make derivative
works, import, sell, offer for sale, license, distribute, and otherwise dispose
of such invention, improvement, development, concept, discovery or other
proprietary information as part of or in connection with such Work Product, with
the right to license such rights to others.  Consultant shall not incorporate
any invention, improvement, development, concept, discovery or other proprietary
information owned by any third party into any Invention without Company’s prior
written permission.


(d) Attorney in Fact.  Consultant agrees that if the Company is unable because
of Consultant’s unavailability, dissolution, mental or physical incapacity, or
for any other reason, to secure Consultant’s signature to apply for or to pursue
any application for any United States or foreign patents or mask work or
copyright registrations covering the Work Product assigned to the Company above,
then Consultant hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as Consultant’s agent and attorney in fact,
to act for and in Consultant’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Consultant.


 
4.
WARRANTIES



(a) Consultant Warranty.  Consultant shall perform the obligations described
herein in a good and workmanlike manner with due diligence and in full
compliance with the terms and conditions of this Agreement and all mutually
agreed to specifications, statements of work, and acceptance
criteria.  Consultant, at its expense, shall use reasonable efforts to correct
any Services or Work Product performed by or delivered by Consultant that do not
conform to the foregoing warranty.


(b) Further Warranties. Consultant further warrants that: (i) the Work Product
is or will be original to Consultant; (ii) Consultant has not previously granted
and will not grant any rights in the Work Product to any third party that are
inconsistent with the rights granted to Company herein; (iii) each of
Consultant’s employees, consultants, contractors, partners, or agents who has
been or will be involved in the performance of the Services has or will have
signed an agreement with Consultant conveying all proprietary and intellectual
property rights in or relating to the Work Product to Consultant and agreeing to
maintain in confidence all trade secrets and non-Consultant proprietary
information embodied in the Work Product or acquired while performing the
Services or having access to Work Product; (iv) all Work Product, and the
intended uses thereof, shall be free of any third party claims with respect to
intellectual property or other proprietary rights and shall be free of any third
party liens, encumbrances, security interests, or any similar restrictions; (v)
unless provided by Company, Consultant will provide all necessary personnel,
facilities, and materials to facilitate efficient and effective completion of
the Services; (vi) Consultant will exert Consultant’s best efforts to use a
repeatable and proven process to design, develop, test, deliver, and document
the Work Product, or any part thereof; and (vii) Consultant has full power and
authority to enter into this Agreement, to carry out its obligations under this
Agreement and to grant the rights granted to Company hereunder.
 
CONSULTING AGREEMENT
3
COMPANY CONFIDENTIAL


 
 

--------------------------------------------------------------------------------

 

(c) Warranty Indemnity.  Consultant shall indemnify and hold the Company
harmless from and against any claims, damages, or liabilities resulting from
Consultant’s breach of the foregoing warranties.


 
5.
CONFLICTING OBLIGATIONS



(a) Consultant certifies that Consultant has no outstanding agreement or
obligation that is in conflict with any of the provisions of this Agreement, or
that would preclude Consultant from complying with the provisions hereof, and
further certifies that Consultant will not enter into any such conflicting
agreement during the term of this Agreement.


(b) In view of Consultant’s access to the Company’s trade secrets and
proprietary know-how, Consultant further agrees that Consultant will not,
without Company’s prior written consent, design identical or substantially
similar designs as any that may be developed in connection with this Agreement
for any third party during the term of this Agreement and for a period of twelve
(12) months after the termination of this Agreement. Consultant acknowledges
that the obligations in this Section 5 are ancillary to Consultant’s
nondisclosure obligations under Section 2.


 
6.
REPORTS



Consultant agrees that he will from time to time during the term of this
Agreement or any extension thereof keep the Company advised as to Consultant’s
progress in performing the Services hereunder and that Consultant will, as
requested by the Company, prepare written reports with respect thereto.  It is
understood that the time required in the preparation of such written reports
shall be considered time devoted to the performance of Consultant’s Services.


 
7.
TERM AND TERMINATION



(a) Term.  This Agreement will become effective and commence as of the Effective
Date and will continue until termination as provided below.


(b) Termination.  The Company may terminate this Agreement at any time and for
any reason immediately and without any prior notice. The Consultant may
terminate this Agreement at any time and for any reason with a two (2) week
prior notice.


(c) Survival.  Upon termination of this Agreement pursuant to Section 7(a) or
(b), all rights and duties of the parties toward each other shall cease except:


(i)   that the Company shall be obliged to pay, within thirty (30) days of the
effective date of termination, all amounts owing to Consultant for Services
completed and accepted by the Company prior to the termination date and related
expenses, if any, in accordance with the provisions of Section 1; and
 
CONSULTING AGREEMENT
4
COMPANY CONFIDENTIAL


 
 

--------------------------------------------------------------------------------

 

(ii)  Sections 2 (Confidentiality), 3 (Ownership), 4 (Warranties), 5
(Conflicting Obligations), 9 (Independent Contractor), and 11 (Arbitration and
Equitable Relief) shall survive termination of this Agreement.


 
8.
ASSIGNMENT



Neither this Agreement nor any right hereunder or interest herein may be
assigned or transferred by Consultant without the express written consent of the
Company.  The Company may assign this Agreement in its discretion.


 
9.
INDEPENDENT CONTRACTOR



(a) Nature of Relationship.  It is the express intention of the parties that
Consultant is an independent contractor.  Nothing in this Agreement shall in any
way be construed to constitute Consultant as an employee other than a
representative of the Company as an Acting CFO and Corporate Secretary, but
Consultant shall perform the Services hereunder as an independent
contractor.  Consultant agrees to furnish (or reimburse the Company for) all
tools and materials necessary to accomplish this contract, and shall incur all
expenses associated with performance, except as expressly provided on Exhibit 1
of this Agreement.  Consultant acknowledges and agrees that Consultant is
obligated to report as income all compensation received by Consultant pursuant
to this Agreement, and Consultant agrees to and acknowledges the obligation to
pay all self-employment and other taxes thereon.


(b) Independent Contractor Indemnification.  Consultant agrees to indemnify and
hold harmless the Company and its directors, officers and employees from and
against all taxes, losses, damages, liabilities, costs and expenses, including
attorneys’ fees and other legal expenses, arising directly or indirectly from or
in connection with: (i) any negligent, reckless or intentionally wrongful act of
Consultant or Consultant’s assistants, employees or agents; (ii) a determination
by a court or agency that the Consultant is not an independent contractor; (iii)
any breach by the Consultant or Consultant’s assistants, employees or agents of
any of the covenants contained in this Agreement; (iv) any failure of Consultant
to perform the Services in accordance with all applicable laws, rules and
regulations; or (v) any violation or claimed violation of a third party’s rights
resulting in whole or in part from the Company’s use of the work product of
Consultant under this Agreement.


 
10.
BENEFITS



Consultant acknowledges and agrees and it is the intent of the parties hereto
that neither Consultant nor any employees or contractors of Consultant receive
any Company-sponsored benefits from the Company either as a consultant or
employee.  Such benefits include, but are not limited to, paid vacation, sick
leave, medical insurance, and 401(k) participation.  If Consultant is
reclassified by a state or federal agency or court as an employee, Consultant
will become a reclassified employee and will receive no benefits except those
mandated by state or federal law, even if by the terms of the Company’s benefit
plans in effect at the time of such reclassification Consultant would otherwise
be eligible for such benefits.
 
CONSULTING AGREEMENT
5
COMPANY CONFIDENTIAL


 
 

--------------------------------------------------------------------------------

 

 
11.
ARBITRATION AND EQUITABLE RELIEF



(a) Disputes.  Except as provided in Section 11(d), the Company and Consultant
agree that any dispute or controversy arising out of, relating to or in
connection with the interpretation, validity, construction, performance, breach
or termination of this Agreement shall be settled by binding arbitration to be
held in DuPage County, Illinois, in accordance with the rules then in effect of
the American Arbitration Association.  The arbitrator may grant injunctions or
other relief in such dispute or controversy.  The decision of the arbitrator
shall be final, conclusive and binding on the parties to the
arbitration.  Judgment may be entered on the arbitrator’s decision in any court
of competent jurisdiction.


(b) Consent to Personal Jurisdiction.  The arbitrator(s) shall apply Illinois
law to the merits of any dispute or claim, without reference to conflicts of law
rules.  Consultant hereby consents to the personal jurisdiction of the state and
federal courts located in DuPage County, Illinois for any action or proceeding
arising from or relating to this Agreement or relating to any arbitration in
which the parties are participants.


(c) Costs.  The Company and Consultant shall each pay one-half of the costs and
expenses of such arbitration, and each shall separately pay its counsel fees and
expenses unless otherwise required by law.


(d) Equitable Relief.  The parties may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary, without breach of this arbitration
agreement and without abridgment of the powers of the arbitrator.


(e) Acknowledgment.  CONSULTANT HAS READ AND UNDERSTANDS SECTION 11, WHICH
DISCUSSES ARBITRATION.  CONSULTANT UNDERSTANDS THAT BY SIGNING THIS AGREEMENT,
CONSULTANT AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN
CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION,
PERFORMANCE, BREACH OR TERMINATION THEREOF, TO BINDING ARBITRATION, EXCEPT AS
PROVIDED IN SECTION 11(d), AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER
OF CONSULTANT’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL
DISPUTES RELATING TO ALL ASPECTS OF THE RELATIONSHIP BETWEEN THE PARTIES.


 
12.
GOVERNING LAW



This Agreement shall be governed by the internal substantive laws, but not the
choice of law rules, of the State of Illinois.


 
13.
ENTIRE AGREEMENT



This Agreement is the entire agreement of the parties and supersedes any prior
agreements between them, whether written or oral, with respect to the subject
matter hereof, with the exception of the Separation Agreement and Release
between Consultant and the Company (the “Separation Agreement”), and any
agreement expressly survived under the Separation Agreement.  No waiver,
alteration, or modification of any of the provisions of this Agreement shall be
binding unless in writing and signed by Consultant and a duly authorized
representative of the Company.
 
CONSULTING AGREEMENT
6
COMPANY CONFIDENTIAL


 
 

--------------------------------------------------------------------------------

 

 
14.
ATTORNEY’S FEES



In any court action at law or equity which is brought by one of the parties to
enforce or interpret the provisions of this Agreement, the prevailing party will
be entitled to reasonable attorney’s fees, in addition to any other relief to
which that party may be entitled.


 
15.
SEVERABILITY



The invalidity or unenforceability of any provision of this Agreement, or any
terms thereof, shall not affect the validity of this Agreement as a whole, which
shall at all times remain in full force and effect.


 
16.
NOTICES



Any notice shall be addressed to the party being notified at the address set
forth in this Agreement or such other address as either party may notify the
other of and shall be deemed given upon delivery if personally delivered or
transmitted via facsimile or reliable overnight carrier (with tracking
capability), or forty-eight (48) hours after being deposited in the United
States mail, postage prepaid, registered or certified mail, return receipt
requested.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.




Company:
 
Consultant:
M-Wave, Inc.
     
By:
       
Print Name:
Joseph A. Turek
 
Print Name:
 
Title:
CEO
 
Date:
 
Date:
   
Address:
 
Address:
1300 Norwood St.
       
Itasca, IL 60143
     

 
CONSULTING AGREEMENT
7
COMPANY CONFIDENTIAL


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1


SERVICES AND COMPENSATION


 
1.
Contact.  Consultant’s principal Company contact:



(a)  Name:  Joseph A. Turek


(b)  Title:  Chairman of the Board and CEO


 
2.
Services.  Consultant will render to the Company the following Services:



Consultant will perform the services requested by the Company, including the
Consultant’s responsibilities as the former Chief Financial Officer and
Corporate Secretary of the Company and assistance regarding business matters of
the Company.  Consultant shall also perform such other duties and
responsibilities as the Company’s CEO and/or the Board of Directors shall from
time to time assign to him.


Consultant shall carry the title of “Acting CFO and Corporate Secretary” and
shall certify the SEC and Audited financial reports as necessary.


Consultant shall provide a written report to the Company, weekly, of all
Services performed under this Agreement.


 
3.
Compensation.  Consultant will receive the following compensation for the
Services:



(a)  Payment: Consultant shall receive Five Hundred Dollars and No/Cents
($500.00) per day for the Services provided under this Agreement. Consultant
shall provide invoices for all Services performed under this Agreement, which
shall be provided at the end of the Bi-Monthly period in which the relevant
Services were provided.  The Company shall provide payment for such Services
within five (5) business days from receipt of the invoice from Consultant.


(b) Expenses: The Company shall provide reimbursement of certain pre-approved
expenses incurred by Consultant with the prior written consent of the Company’s
Board of Directors, in its sole discretion, in connection with the performance
of the Serivices hereunder.  The Company shall provide reimbursement for such
expenses within five (5) business days from receipt of the expense report and
any required supporting documentation (as requested by the Company) from
Consultant.


(c)  Incentive Compensation: In addition to the daily payment to which
Consultant is entitled pursuant to Section 3(a), Company will pay to Consultant
additional compensation (“Bonus”):


 
(i)
A Bonus payment equal to Twenty Thousand dollars and No/Cents ($20,000.00) at
the earlier of five (5) days after Company consumates a “change of control”
event or sixty (60) days after the Effective Date provided the consulting
agreement is not terminated prior to either date; and

 
CONSULTING AGREEMENT
8
COMPANY CONFIDENTIAL


 
 

--------------------------------------------------------------------------------

 

 
(ii)
A Bonus payment equal to Twenty Thousand dollars and No/Cents ($20,000.00) at
the earlier of sixty (60) days after Company completes a “change of control”
transaction or one hundred and eighty (180) days after the Effecitve Date
provided the consulting agreement is not terminated prior to either date.



 
(iii)
The foregoing not withstanding, in the event Consultant’s employment is
terminated by the Company for any reason after the initial Separation Payment or
a Bonus Payment, the next available Bonus payment will be due otherwise the
Consultant shall not be entitled to receive any Bonus payable after the
effective date of such termination. If the Consultant terminates this Agreement
for any reason at any time or is terminated for breach of this Agreement, the
Consultant shall not be entitled to receive any Bonus payable after the
effective date of such termination.



 
(d)
Records and Reports: Consultant agrees to keep accurate and complete records
regarding the performance of all Services for the Company and to provide such
detailed records in his weekly report.



 
(e)
Definition of “change of control”: For all purposes under this Agreement,
“change of control” shall mean the occurrence of an event as a result of which
the Company consolidates with, or merges with or into another corporation or
other entity, or sells, assigns, conveys, transfers, leases or otherwise
disposes of all or substatntially all of its assets to any person, or any
corporation consolidates with, or merges with or into, the Company, in any such
efvent pursuant to a transactionin which the outstanding voting stock of the
Company is changed into or exchanged for cash, securities or other property, or
the Company is liquidated or dissioved or adopts a plan of liquidation.

 
 
CONSULTING AGREEMENT
9
COMPANY CONFIDENTIAL

--------------------------------------------------------------------------------